Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Claims 1, 3-5, 7-8, 10 and 12 are pending. Claims 2, 6, 9 and 11 were previously cancelled. Claim 1 is currently amended. Claim 12 is newly added. 

The rejection of claims 1, 3-5, 7-8 and 10 under 35 U.S.C. 103 as being unpatentable over Hamelin et al. (US Patent No. 2008/0234168), as evidenced by Shaw, Jr. et al. (US Patent No. 5,767,052) or Yang et al. (US 2012/0228215) in view of Batchelor et al. (WO 2012/159778) is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, lines 14-16, recites the phrase “after the mixing step, adding one or more shading dyes to the mixture and optionally one or more optional ingredients conventionally included in liquid detergent formulations.” However, adding optionally one or more optional ingredients conventionally included in liquid detergent formulations in said stage of the process lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). Hence, said phrase is considered as new matter. 
	Claims 3-5, 7-8, 10 and 12, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claims 1, 3-5, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 15-16, the phrase “ingredients conventionally included in liquid detergent formulations” is indefinite because it is not clear what those conventional ingredients are.
	Claim 10 is indefinite in the recital of “sultanates” (2 occurrences) in line 3. Did Applicant mean “sulfonates?”
	The remaining claims, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-8, 10  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamelin et al. (US Patent No. 2008/0234168), hereinafter “Hamelin” as evidenced by Shaw, Jr. et al. (US Patent No. 5,767,052), hereinafter “Shaw, Jr.” or Yang et al. (US 2012/0228215), hereinafter “Yang” in view of Sadlowski et al. (WO 2008/087497, already cited in IDS dated 07/20/16), hereinafter “Sadlowski.”
Hamelin teaches a laundry detergent composition containing from about 3% to about 50%, or from about 8% to about 30% by weight of a surfactant and from about 0.00001% to about 0.01% by weight of a reactive dye (which reads on “shading dye;” see paragraph [0007], page 1 and paragraph [0015], page 2). A typical reactive dye comprises a chromophore group and one or more functional groups, and typical chromophore groups of reactive dyes are azo groups (see paragraph [0011], page 1).  In one embodiment, the laundry detergent compositions contain a combination of reactive dyes of different shades selected from the group consisting of a reactive blue dye, a reactive violet dye, a reactive red dye and a reactive green dye (see paragraph [0012], page 2), wherein the reactive dyes read on shading dyes. Some examples of surfactants are alkyl ether sulfates and ethoxylated fatty alcohols (see paragraphs [0017-0018], page 2). The laundry detergent compositions can also include any number of additional adjunct ingredients such as enzymes, chelating agents and perfumes, wherein the total amount of such additional adjunct ingredients can range from 0.01% to 90%, or from about 1% to about 70%, or from about 10% to about 30% by weight of the composition (see paragraph [0024], page 3). The laundry detergent composition is provided in a liquid form comprising an aqueous, non-surface active liquid carrier, for example, from about 5% to about 90%, or from about 10% to about 70% by weight of the aqueous, non-surface active liquid carrier, such as water, wherein the liquid laundry detergent compositions can be prepared by combining the components thereof in any convenient order and by mixing, e.g., agitating, the resulting component combination to form a phase stable liquid detergent composition; and in an alternative embodiment for forming a liquid laundry detergent compositions, the reactive dye is first combined with one or more liquid components to form a dye premix which is added the reactive dye premix and the enzyme component are added at a final stage of component additions (see paragraph [0031], page 4). The reactive dye can be added to the laundry detergent composition as a liquid solution (see paragraph [0028], page 3). Hamelin, however, fails to specifically disclose: (1) the water being a chlorinated water comprising 1.5 to 4.5 ppm chlorine in an amount of at least 30 wt%, the amount of the additional ingredients like enzyme, chelating agent (or sequestrant), or perfume, the step of adding the surfactant and additional ingredient like enzyme to the chlorinated water, and mixing for at least 5 minutes at a temperature of between 18oC and 50oC, and the specific ethoxylated shading dye having Formula I as required in claim 1; and (2) the concentration of the shading dye as recited in claim 5. 
As evidenced by Shaw, Jr., chlorine is used in many parts of the world to sanitize water;  to ensure that the water is safe, a small residual amount, typically about 1 to 2 parts per million (ppm), of chlorine is left in the water; and at least about 10% of U.S. households has about 2 ppm or more of chlorine in its tap water at some time (see col. 17, lines 29-34).
In the alternative, Yang teaches that in order to improve sanitary conditions of tap water, laws have been passed to limit the residual chlorine in tap water to an amount of about 2 ppm or less (see paragraph [0006], page 1). 


    PNG
    media_image1.png
    223
    549
    media_image1.png
    Greyscale

wherein R’ is H, as one selection; R” is H, as one selection; wherein x + y ≤ 5; wherein y ≥ 1 (see page 5, lines 15-22), wherein the above structure is a mono-azo ethoxylated dye, which reads on the structure of Formula I of instant claim 1. The compositions comprise one or more of said whitening agents (see page 7, line 20). 
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized chlorinated water as the specific water because Hamelin specifically desires a non-surface active liquid carrier, such as water, which includes tap water, and as evidenced by Shaw, Jr. or Yang, tap water contains about 2 ppm chlorine. 
Regarding the proportions of the water and additional ingredients like enzyme,  considering that Hamelin teaches about 5% to about 90% by weight of the aqueous, non-surface active liquid carrier, such as water,  as disclosed in paragraph [0031], and additional adjunct ingredients in the range from 0.01% to 90%, or from about 1% to about 70%, or from about 10% prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the step of adding the surfactant and additional ingredient like enzyme to the chlorinated water, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the liquid laundry detergent composition in the order as those recited in instant claim 1 because Hamelin specifically teaches in paragraph [0031] that the liquid laundry detergent composition can be prepared by combining the components in any convenient order and by mixing, e.g., agitating, to form a phase stable liquid detergent composition.
Regarding the mixing time and temperature, considering that Hamelin is silent to the mixing time and temperature, which silence suggests the non-criticality of these conditions, hence, could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized these conditions through routine experimentation for best results.

With respect to difference (2), considering that Hamelin teaches from about 0.00001% to about 0.01% by weight of a reactive dye, i.e., shading dye, in paragraph [0007], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 1, 3-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlowski et al. (WO 2008/087497, already cited in IDS dated 07/20/16), hereinafter “Sadlowski,” as evidenced by Shaw or Yang.
	Sadlowski teaches laundry liquid detergent compositions comprising whitening agents for cellulosic substrates (see abstract). The whitening agent has the following structure: 

    PNG
    media_image1.png
    223
    549
    media_image1.png
    Greyscale

wherein R’ is H, as one selection; R” is H, as one selection; wherein x + y ≤ 5; wherein y ≥ 1 (see page 5, lines 15-22), wherein the above structure is a mono-azo ethoxylated dye, which reads on the structure of Formula I of instant claim 1. The compositions comprise one or more of said whitening agents (underlinings supplied, see page 7, line 20). The whitening agent may be present in the laundry detergent composition in an amount from about 0.0001% to about 10% by weight of the composition, more preferably from about 0.0001% to about 5% by weight of the composition, and even more preferably from about 0.0001% to about 1% by weight of the composition (see page 8, lines 1-4). The laundry detergent composition comprises, by weight, from about 5% to about 70%, more specifically from about 5% to about 40% by weight of a surfactant which comprises anionic surfactant, nonionic surfactant, or mixtures thereof (see page 8, lines 6-12). Exemplary anionic surfactants are the alkali metal salts of C10-16 alkyl benzene sulfonic acids, preferably linear alkyl benzene sulfonates (see page 8, lines 17-25).  Examples of nonionic surfactants include C12-C18 alkyl ethoxylates (see page 10, lines 31-32).  The liquid detergent composition comprises an aqueous, non-surface active liquid carrier. The aqueous, non-surface active liquid carrier component will generally be mostly, if not completely, comprised of water in concentrations ranging from about 5% to about 90%, more the whitening agent is first combined with one or more liquid components (which includes water) to form a whitening agent premix, and this whitening premix is added to a composition formulation containing a substantial portion, for example more than 50% or more than 90% by weight, of the balance of components of the laundry detergent composition, for example, both the whitening agent premix and the enzyme component are added at a final stage of component additions (underlinings supplied,  see page 23, line 30 to page 24, line 4). Sadlowski, however, fails to specifically disclose: (1) the water being a chlorinated water comprising 1.5 to 4.5 ppm chlorine in an amount of at least 30 wt%, the amount of the additional ingredients like hydrotrope or  perfume, the step of adding the surfactant and additional ingredient to the chlorinated water, and mixing for at least 5 minutes at a temperature of between 18oC and 50oC as required in claim 1; and (2) the concentration of the shading dye as recited in claim 5. 
As evidenced by Shaw, Jr., chlorine is used in many parts of the world to sanitize water;  to ensure that the water is safe, a small residual amount, typically about 1 to 2 parts per million about 2 ppm or more of chlorine in its tap water at some time (see col. 17, lines 29-34).
In the alternative, Yang teaches that in order to improve sanitary conditions of tap water, laws have been passed to limit the residual chlorine in tap water to an amount of about 2 ppm or less (see paragraph [0006], page 1). 
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized chlorinated water as the specific water because Sadlowski specifically desires a non-surface active liquid carrier, such as water, which includes tap water, and as evidenced by Shaw, Jr. or Yang, tap water contains about 2 ppm chlorine. 
Regarding the proportions of the water and additional ingredients like hydrotrope or perfume  considering that Sadlowski teaches about 5% to about 90% by weight of the aqueous, non-surface active liquid carrier, such as water at page 12, lines 22-30,  and additional optional ingredients like hydrotropes or perfumes in the range from about 0.01% to about 50%, at page 22, lines 21-32, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the step of adding the surfactant and additional ingredient like hydrotrope or perfume to the chlorinated water, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the liquid laundry detergent composition in the order as those recited in instant claim 1 because Sadlowski specifically teaches at page 23, lines 10-12, that the liquid laundry detergent composition can be prepared by combining the components in any convenient order and by mixing, e.g., agitating, to form a phase stable liquid detergent composition.
Regarding the mixing time and temperature, considering that Sadlowski is silent to the mixing time and temperature, which silence suggests the non-criticality of these conditions, hence, could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized these conditions through routine experimentation for best results.
With respect to difference (2), considering that Sadlowski teaches from about 0.0001% to about 10% by weight of the composition, more preferably from about 0.0001% to about 5% by weight of the composition, and even more preferably from about 0.0001% to about 1% by weight of the composition,  of the whitening agent (i.e., shading dye)  at page 8, lines 1-4,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Amendment
The declaration under 37 CFR 1.132 filed on January 13, 2021 is insufficient to overcome the rejection of claims 1, 3-5, 7-8, 10 and 12 based upon Hamelin as evidenced by Shaw, Jr. or Yang in view of Sadlowski, or Sadlowski as evidenced by Shaw, Jr. or Yang as they apply to the present claims, because:  the showing has not been compared with the closest prior art of record. The inventive data showed that the ethoxylated mono-azo thiophene dye was added to a solution after 5 minutes of mixing the solution, the solution containing 4 ppm Chlorine bleach and Neodol-25-7, then mixing for another 5 minutes. The comparative data showed mixing all ingredients and mixed for 5 minutes.  However, each of Hamelin and Sadlowski, the primary references, already teaches that the shading dye, as a liquid solution, is added at a final stage of component additions, which is of the same order of addition as that of the present claims, hence, no meaningful conclusion can be derived from the showing. 

Response to Arguments
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive.
With respect to the obviousness rejection based upon Hamelin, as evidenced by Shaw, or Yang in view of Sadlowski,  as they apply to the present amended claims, Applicant argues that Dr. Batchelor’s Declaration have established criticality of the steps recited in the process, which unexpectedly evidenced a marked reduction in dye destruction when chlorinated water is used to make a laundry detergent composition.  
The Examiner respectfully disagrees with the above argument because the same reasons as set forth in paragraph 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                          /LORNA M DOUYON/                                                                          Primary Examiner, Art Unit 1761